Citation Nr: 1735107	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1983 to January 1987.

The matter on appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

After reopening the claim in October 2014, the Board remanded the claim for additional development and adjudicative action.  Subsequently, in May 2016, the Board denied the claim.  The appellant appealed.

In June 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand, vacating and remanding the May 2016 Board decision for additional development.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the May 2017 Joint Motion for Remand found that the Board's May 2016 decision denying entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, provided an inadequate statement of reasons and bases for its decision.  The parties found that the Board failed to consider an October 1986 Report of Medical History, in which appellant indicated that he experienced depression or excessive worry while in-service, as well as a service medical record note which indicated that appellant experienced depression since January 1985.  The parties agreed that the Board also failed to discuss relevant medical nexus evidence such as a January 1996 private medical record indicating that appellant had posttraumatic stress disorder related to the death of a friend during combat service in Grenada, a November 2010 VA medical record which diagnosed posttraumatic stress disorder, and a July 2012 VA examination which shows a depressive disorder diagnosis secondary to his service-connected back condition.

The parties to the joint motion also agreed that remand was required because the Board failed to ensure that VA substantially complied with the Board's October 2014 remand instructions.  Specifically, the Board instructed that in the event that appellant did not report for the ordered VA psychiatric examination, documentation should be obtained showing that "notice scheduling the examination was sent to his last known address" and it should also indicate "whether any notice sent was returned as undeliverable."  However, the only notice of the scheduled examination is the examination request form which notes the Veteran's address of record, and also states that this is also a homeless veteran claim.  The document does not show whether the actual notice of the examination was sent to this address or was returned as undeliverable.

Lastly, the parties to the joint motion found that the Board failed to discuss whether appellant's in-service stressors were verified as required by the October 2014 Board remand.  The Veteran's purported stressors include a vehicle rollover in 1986, an August 1985 drive-by shooting while appellant was in Germany, and a statement that Private Delgado was removed from appellant's battery after his personal attack on appellant.  The Board directed VA to provide a summary of appellant's in-service stressors, but there is no such summary in the record.

Given the foregoing, further development is in order.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the file, and prepare a summary of each claimed stressor, to include documentation of all efforts undertaken to try and verify each claimed stressor.  These claimed stressors include, but are not limited to, a purported 1986 vehicle rollover, a purported August 1985 drive-by shooting, and the purported transfer of a Private Delgado from the appellant's battery after his reported personal attack on appellant.  

For each claimed stressor that has yet to be investigated the RO must, even if it appears that such stressor is not verifiable, forward the summary and all associated documents to the United States Army and Joint Services Records Research Center (JSRRC) in order that they might attempt to provide any information which could corroborate the Veteran's alleged stressors.  

2. Thereafter, schedule the Veteran a VA psychiatric examination, to be conducted by a board of two VA psychiatrists who have not heretofore seen or examined him.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be added to the claims file showing that notice scheduling the examination was sent to his last known address.  It should also indicate whether any notice sent was returned as undeliverable.  The Veteran is advised that it is his responsibility to keep VA appraised as to his whereabouts, and that VA has no duty to move heaven and earth to find him.

Prior to the examination, the RO must specify for the examining psychiatrists any and all stressors which it has independently verified.  As this appellant did not serve in combat the examining psychiatrists must be instructed that a veteran's statement alone cannot establish the occurrence of a non-combat stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The examination report should reflect a review of pertinent material in the claims folder.  Moreover, the examiners must integrate all prior psychiatric findings and diagnoses with the current findings to obtain an accurate picture of the nature and etiology of any diagnosed psychiatric disorder.  Following the examination and a careful review of the record the examiners must offer a joint opinion addressing, for each diagnosed psychiatric disorder, whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, an incident or incidents of the Veteran's period of active military service, to include complaints of depression while in service in 1985 and 1986.  

Should it be determined that the Veteran does, in fact, suffer from an acquired psychiatric disorder, but that such disorder is unrelated to his period of active military service, the examiners must opine whether any diagnosed psychiatric disorder is at least as likely as not proximately due to, the result of, or aggravated by the claimant's service-connected low back disability.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The examiners must specify in their report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed. 

3. After the development requested has been completed, the RO is to review the examination report to ensure that it is in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, corrective procedures must be implemented at once.

4. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




